        Case 1:18-cv-01459-NONE-SAB Document 56 Filed 04/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   RICHARD LACY LETNER,                                Case No. 1:18-cv-01459-NONE-SAB
11                  Petitioner,                          DEATH PENALTY CASE
12          v.                                           ORDER VACATING APRIL 29, 2020
                                                         HEARING ON PETITIONER’S MOTION
13   RONALD DAVIS, Warden of San Quentin                 TO STAY FEDERAL PROCEEDING FOR
     State Prison,                                       STATE EXHAUSTION
14
                    Respondent.
15

16          The Court, having reviewed Petitioner’s motion to stay federal proceedings pending
17 resolution of state court proceeding (ECF No. 52), Respondent’s opposition to the motion

18 (ECF No. 54), Petitioner’s reply to the opposition (ECF No. 55), and the record in this

19 proceeding finds the motion suitable for decision without a hearing.
20          Accordingly, the hearing on Petitioner’s motion to stay set for April 29, 2020 at 11:00
21 a.m. in Department 9 before the undersigned is vacated and the matter taken under submission.

22
     IT IS SO ORDERED.
23

24 Dated:     April 17, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                    1
